Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-15-00474-CV

                                   IN RE STATE FARM LLOYDS

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: August 5, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 28, 2015, relator State Farm Lloyds filed a petition for writ of mandamus and an

opposed motion for temporary relief pending a ruling on the mandamus petition. The court has

considered the petition for writ of mandamus and is of the opinion that relator is not entitled to the

relief sought. While we recognize that the practical implications of sharing provisions in protective

orders may be changing in multi-district litigation in this state, as an intermediate appellate court,

we are bound to follow the precedent established by the Texas Supreme Court in Garcia v. Peeples,

which we believe to be the law applicable in this instance. 734 S.W.2d 343 (Tex. 1987); see TEX.

R. JUD. ADMIN. 13, reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F app. (West 2013); TEX.




1
  This proceeding arises out of Cause Nos. 2014-CVF-001162-D1, styled Raul Rodriguez and Noemi Rodriguez v.
State Farm Lloyds and Felipe Farias, and 2014-CVF-001048-D1, styled Alma Pena v. State Farm Lloyds and Becky
Lanier, pending in the 49th Judicial District Court, Webb County, Texas, the Honorable Jose A. Lopez presiding.
                                                                               04-15-00474-CV


GOV’T CODE ANN. §§ 74.161-.164 (West 2013). Accordingly, the petition for writ of mandamus

and the motion for temporary relief are denied. See TEX. R. APP. P. 52.8(a).


                                                PER CURIAM




                                               -2-